March 25, 2004


Annette  S.  Muecke
P.O. Box 90991
San Antonio, TX 78209


Ms. Tina Cheryl Torres
Law Office of Peter Torres, Jr., P.C.
454 Soledad, Suite 200
San Antonio, TX 78205
Mr. Eric Andrew Pullen
Loeffler Jonas & Tuggey, LLP
755 East Mulberry, Suite 200
San Antonio, TX 78212

RE:   Case Number:  03-0972
      Court of Appeals Number:  04-02-00006-CV
      Trial Court Number:  233,985

Style:      ANNETTE S. MUECKE
      v.
      BEST PAWN & JEWELRY, INC., WAYNE SPRUILL, PETER TORRES, JR. & THE LAW
      OFFICE OF PETER TORRES, JR. P.C.

Dear Counsel:

      Today the Supreme Court of Texas issued  the  enclosed  order  in  the
above referenced-cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Herb       |
|   |Schaefer       |
|   |Mr. Gerry      |
|   |Rickhoff       |